Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed 8/15/2022, where Applicant amended the claims. Claims 2,4-10,12-18,20-25 remain pending. 


Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. 
Applicant argues that figure 4 of Kaneshiro does not teach a second interface displaying a representation of the composed message that depicts an arrangement of how the selected messages will be displayed to one or more user accounts after posting the composed message to the platform.
In reply, figure 4 of Kaneshiro is relied upon to teach the first interface. In figure 4 as well as at least paragraphs 31,32 and paragraph 42 lines 1-14, Kaneshiro teaches providing a drop down menu interface (i.e. first interface) for the user to select multiple previous messages to be included in a generated message for transmission. Furthermore, in figures 5A-B and at least paragraphs 34 and 36, Kenshiro then teaches that prior to sending out a message, the reply/forward message is generated which displays the message along with an arrangement of the selected previous messages. The broadly claimed “second interface” is thus interpreted to be the generated message itself, which includes the historical messages and is displayed to the sender prior to the sender sending it out.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4-10,12-18,20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneshiro (US Publication 20090300517) in view of Sarafa et al (US Patent 10917374).
In reference to claim 2, Kaneshiro teaches a method performed by a messaging platform, the comprising:
providing a plurality of messages of the messaging platform to a first user device associated with a first user account of the messaging platform, the plurality of messages comprising messages of at least a portion of a conversation, wherein the conversation on the messaging platform comprises an original message and one or more messages submitted to the messaging platform in reply to the original message; (see at least paragraph 29, which teaches an email messaging platform providing a plurality of messages to a first user, where the messages are part of a conversation thread (also see paragraph 18), which has an original message and reply messages)
receiving, from the first user account, a request to repost, on the messaging platform, at least one message of the conversation and in response: (see at least paragraph 32 lines 1-7, which teaches a user replying to a message in the conversation thread)
providing, to the first user account, a first interface for selecting multiple messages of the conversation to be reposted, the first interface displaying the plurality of messages and multiple user interface elements, each user interface element of the multiple user interface elements corresponding to a respective message of the plurality of messages and operable to select the respective message; (see at least paragraphs 31,32 and paragraph 42 lines 1-14, which teaches providing a drop down menu interface (i.e. first interface) for the user to select multiple messages, and multiple interface elements corresponding to the previous messages that the user can select)
receiving, from the first user account, a selection of multiple messages of the plurality of messages to be reposted; (see at least paragraph 35 and paragraph 42 lines 14-18, which teaches receiving user selection of multiple previous messages to be included in the reply/forward message)
in response, generating a composed message that includes the selected multiple messages and additional text content;  (see at least paragraph 33 lines 10-19 and paragraph 36, which teaches generating a reply/forward message which includes a reply along with the selected messages)
providing, to the first user account, a second interface displaying a representation of the composed message that depicts an arrangement of how the selected messages will be displayed to one or more user accounts after posting the composed message to the platform; (see at least paragraphs 34 and 36, which teaches prior to sending a message, generating the reply/forward message (i.e. second interface) that displays the message along with an arrangement of the selected previous messages);
posting the composed message comprising the selected multiple messages and the additional content (see at least paragraphs 2 & 4, which teaches sending messages that include previous message content). 
Kaneshiro fails to explicitly teach a social messaging platform, and posting, to the social messaging platform, a composed message comprising the selected multiple messages and the additional text content. However, Sarafa teaches a social messaging platform (Sarafa column 4 line 62 – column 5 line 8), and teaches posting a composed reply message comprising a quoted message and additional comment message on the social messaging platform (see Sarafa, at least column 10 lines 38-50 and column 15 lines 44-46). It would have been obvious before the effective filing date of the invention for one of ordinary skill in the art to modify Kaneshiro based on the teachings of Sarafa for the purpose of providing social messaging users the flexibility to quote or post multiple previous messages when replying to a message.
In reference to claim 4, Kaneshiro teaches email which inherently includes a region for inputting reply text. Furthermore, this is taught by Sarafa see at least Figure 3, below item #s 360 & 365 which shows a region for inputting additional text.
In reference to claim 5, this is taught by Kaneshiro, see at least paragraphs 20,29, where Kaneshiro teaches users of the platform interacting with the selected messages. 
In reference to claim 6, this is taught by Sarafa, see at least Figure 3 #310 and column 10 lines 4-13, where Sarafa teaches where users have a follow relationship in the form of group relationships.
In reference to claim 7, this is taught by Kaneshiro, see at least paragraph 29, Kaneshiro teaches messages in reply to the original message.
In reference to claim 8, this is taught by Kaneshiro, see at least paragraph 42, Kaneshiro teaches the interface limiting selection to visible messages.
In reference to claim 9, this is taught by Sarafa, see at least column 14 lines 50-67, where Sarafa teaches the messages are deleted or not available for selection.
In reference to claims 10,18, these are slight variations of claim 1 and are rejected based on the same rationale given for claim 1 above.
Claims 12-17,20-25 are slight variations of claims 4-9 and are rejected based on the same rationale given above.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/
Primary Examiner, Art Unit 2457
September 12, 2022